Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 1, 2020

                                      No. 04-20-00025-CV

                                 Diana Martinez MCGLOWN,
                                          Appellant

                                                v.

                                WELLS FARGO BANK, N. A.,
                                        Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2018CV05083
                           Honorable Melissa Vara, Judge Presiding


                                         ORDER

        Because it appeared the notice of appeal was potentially untimely filed, we ordered
appellant to show cause in writing by March 25, 2020, why this appeal should not be dismissed
for lack of jurisdiction. Appellant responded with a reasonable explanation for failing to file the
notice of appeal in a timely manner. See TEX. R. APP. P. 26.3, 10.5(b)(1)(C); Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Accordingly, we deem the notice of appeal timely
filed and retain the appeal on the docket of this court.

        It is ORDERED that Appellant’s brief is due thirty days from the date of this order.
Appellant’s brief must comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P.
9.1, 9.4, 9.5, 9.9, 38.1. Among other requirements, appellant’s brief must contain appropriate
citations to authorities and must contain proper record citations to any documents referenced in
the brief. See id. R. 34.1, 38.1(g), (i). This court will not consider any documents included in an
appendix to appellant’s brief that are not contained in the clerk’s record. See Blank v. State, 172
S.W.3d 673, 675 n.1 (Tex. App.—San Antonio 2005, no pet.) (not designated for publication).




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court